Title: To James Madison from William Savage, 12 May 1802 (Abstract)
From: Savage, William
To: Madison, James


12 May 1802, Kingston, Jamaica. Reports that since his 25 Mar. dispatch, “three American Seamen was wantonly impressed & taken onboard a Transport—on my Application to the Admiral they was immediately liberated.” Has found it necessary to assist several distressed seamen to return to the U.S. Encloses his last quarter’s account amounting to $2,312.30. Has drawn on JM in favor of Mary Willis for $300.
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 1 p. Docketed by Brent, with his note: “sent the account & vouchers referred to, to the Auditor’s Office, June 6th 1802.” Enclosed account not found. Filed with the RC is a list of American seamen “onboard Men of War on the Jamaica Station” and those discharged, as of 12 May 1802 (1 p.).



   
   A full transcription of this document has been added to the digital edition.

